DETAILED ACTION
This office action is responsive to the amendments filed 7/29/2022.  The application contains claims 1-20, 22, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 11-15, 18-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bastea-Forte et al. [US 2013/0073286 A1, hereinafter D1] in view of Steve [EP 2000893 B1] further in view of Shin et al. [US 2010/0299599 A1, hereinafter Shin]  further in view of Hada [US 2011/0043472 A1].

With regard to Claim 1,
D1 teach a system comprising:
a processor (Fig. 1, 160); and
computer readable media (Fig. 1, 150) including instructions which, when executed by the processor, cause the processor to:
display, on a first device, a first user interface for interacting with a first application, the first user interface including a plurality of actuatable options for selecting content available via the first application, the plurality of actuatable options including a first option (Fig. 11A-D, [0125], “any highlighted word 1102 can be selected by user 101 to activate a pop-up menu 1103 offering alternatives for the word or phrase”);
receive, via the touch-screen display, a first user input corresponding to a selection of the first option (Fig. 11A-D, [0125], “any highlighted word 1102 can be selected by user 101 to activate a pop-up menu 1103 offering alternatives for the word or phrase”, “screen 104 is touch-sensitive, user 101 can tap 1004 on a highlighted word 1102, causing pop-up menu 1103 containing alternatives 1104 to be presented 1005”);
automatically display, in response to the first user selection, a first menu comprising a first set of sub-options that includes a first sub-option, a second sub-option, and a third sub-option (Fig. 11A-D, [0125], “any highlighted word 1102 can be selected by user 101 to activate a pop-up menu 1103 offering alternatives for the word or phrase”, “screen 104 is touch-sensitive, user 101 can tap 1004 on a highlighted word 1102, causing pop-up menu 1103 containing alternatives 1104 to be presented 1005”, [0128]).
D1 do not explicitly teach wherein the first sub-option is associated with a visual indicator that denotes a currently targeted selection; activate a navigation sub-interface in response to the first user selection, wherein the first menu is positioned in the display screen on top of the first application in a first portion of the display and the navigation sub-interface is positioned on top of the first application in a second portion of the display; receive, via the touch-screen display, a second user input in the navigation sub-interface corresponding to a navigation between the first sub-option and the second sub-option, the second user input comprising a first touch gesture in the navigation sub-interface; wherein the visual indicator moves from the first sub-option to the second sub-option in response to the second user input; receive, via the touch-screen display, a third user input corresponding to a selection of the second sub-option, the third user input comprising gesture; and automatically trigger execution of a task associated with the selection of the second sub-option, automatically display, in response to the first user selection, a visual [data] including graphical representation.
Steve teach wherein the first sub-option is associated with a visual indicator that denotes a currently targeted selection (Fig. 34A-34F, [0121], “selector bar may be moved from one song to another as the finger is swirled around the virtual scroll wheel”); 
activate a navigation sub-interface in response to a first user selection, wherein the first menu is positioned in the display screen on top of the first application in a first portion of the display and the navigation sub-interface is positioned on top of the first application in a second portion of the display  (Fig. 34A-34F, [0118], “user interface method 900 proceeds to block 904 where a touch is detected over the displayed list of songs (or window or entire GUI)”, [0119], “a virtual scroll wheel is activated. That is, a virtual scroll wheel is displayed in addition to the list of songs and its functionality is enabled. In essence, because the song list was touched, a scroll wheel that allows a user to traverse through the songs in the list of songs is provided. In some cases, the virtual scroll wheel displaces the media items, i.e., the media items are minimized or shifted to make room for the virtual scroll wheel. In other cases, the virtual scroll wheel is positioned or laid over the media items”); 
receive, via the touch-screen display, a second user input in the navigation sub-interface corresponding to a navigation between the first sub-option and the second sub-option, the second user input comprising a first touch gesture in the navigation sub-interface (Fig. 34A-34F, [0121], “If a scrolling touch event is performed by the user, the user interface method 900 proceeds to block 910 where scrolling is implemented through the list of songs in accordance with the scrolling touch event”); 
wherein the visual indicator moves from the first sub-option to the second sub-option in response to the second user input (Fig. 34A-34F, [0121], “selector bar may be moved from one song to another as the finger is swirled around the virtual scroll wheel”); 
receive, via the touch-screen display, a third user input corresponding to a selection of the second sub-option, the third user input comprising a second touch gesture, and automatically trigger execution of a task associated with the selection of the second sub-option ([0122]-[0123], user is able to scroll using a scrolling touch event and to use a second gesture to select and execute functions), 
automatically display, in response to the first user selection, a visual [data] in the navigation sub-interface including graphical representation ([0123], “virtual scroll wheel may include button zones across its surface or a virtual button at its center or around its sides. The buttons and button zones may for example correspond to menu, play, seek, pause, and/or the like”).
D1 and Steve are analogous art to the claimed invention because they are from a similar field of endeavor of providing the user with the ability to interact with a graphical user interface to select and activate different displayed objects. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to display a navigation sub-interface that accept user input resulting in resolutions as disclosed by Steve with a reasonable expectation of success. The motive the for the modification would have been to provide user with a simple, fast and easy way to navigate through the displayed list without abstracting the view by preventing the overlap between the user input zone and the displayed list which will improve the user experience and save the user’s time and effort.
Steve teach the ability to detect and execute Swipe gestures See at least paragraphs [0080]-[0081]. However, D1-Steve do not explicitly teach second user input comprising a first swiping touch gesture in a first direction aligned with a first axis, swiping touch gesture in a second direction aligned with a second axis that is substantially perpendicular relative to the first axis.
Shin teach a system comprising:
a processor (Fig. 1, 160); and
computer readable media (Fig. 1, 150) including instructions which, when executed by the processor, cause the processor to:
display, on a first device, a first user interface for interacting with a first application, the first user interface including a plurality of actuatable options for selecting content available via the first application, the plurality of actuatable options including a first option ([0090], Fig. 5, S101);
receive, via the touch-screen display, a first user input corresponding to a selection of the first option ([0091], Fig. 5, S103);
automatically display, in response to the first user selection, a first menu comprising a first set of sub-options that includes a first sub-option, a second sub-option, and a third sub-option, and wherein the first sub-option is associated with a visual indicator that denotes a currently targeted selection  ([0092], Fig. 5, S107, Fig. 3, Screen 201);
receive, via the touch-screen display, a second user input corresponding to a navigation between the first sub-option and the second sub-option, the second user input comprising a first swiping touch gesture in a first direction aligned with a first axis ([0059], Fig. 5, S113-115, Fig. 3, Screen 203);
receive, via the touch-screen display, a third user input corresponding to a selection of the second sub-option, the third user input comprising a second swiping touch gesture in a second direction aligned with a second axis that is substantially perpendicular relative to the first axis ([0062], Fig. 5, S113-117, Fig. 3, screen 205, 207); 
automatically trigger execution of a task associated with the selection of the second sub-option (Fig. 5, S113-117, ¶62, “user sweeps or drags a touched item in a leftward direction, the mobile device moves the touched item to the left as shown in the third screen 205. Then the mobile device outputs information about a specific executable function (for example, “Delete” as shown) assigned to a leftward touch event on this item “Bill” in the form of text or image at the right of the moved item. Thereafter, when this touch event exceeds a given critical point, the mobile device may execute a selected function”).
D1-Steve and Shin are analogous art to the claimed invention because they are from a similar field of endeavor of providing the user with the ability to interact with a graphical user interface to select and activate different displayed objects. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Steve to display an indicator for the current selection and to include the ability to execute different function based on the direction of different swipe inputs resulting in resolutions as disclosed by Shin with a reasonable expectation of success. The motive the for the modification would have been to allow a user to easily and conveniently use a desired communication-related function through the touch-sensitive interface which will improve the user experience and save the user’s time and effort (Shin, [0008]).
D1-Steve and Shin do not explicitly teach automatically display, in response to a first user selection, a visual tutorial of touch gestures for navigating the first menu, the visual tutorial including a first graphical representation of how to implement the first swiping touch gesture, and a second graphical representation of how to implement the second swiping touch gesture.
Hada teach automatically display, in response to a first user selection (Fig. 4, S402, S408, [0057], “If it is determined that a distance in the Y-component is shorter than the threshold value A1 (YES in step S401), then the processing proceeds to step S402”, [0058], “a case where a distance in the Y-component is longer than the threshold value A2, then the processing proceeds to step S408”), a visual tutorial of touch gestures for navigating the first menu, the visual tutorial including a first graphical representation of how to implement the first swiping touch gesture, and a second graphical representation of how to implement the second swiping touch gesture (Fig. 4, S403, S409, [0057], “candidates for the gesture operation are the gesture 1 and the gesture 2 in FIG. 2”, Fig. 7B, 711-714, [0058], [0062]-[0065], upon validating the first user selection the system provide a visual tutorial that include graphic representation associated with text as shown in Fig. 7B).
D1-Steve-Shin and Hada are analogous art to the claimed invention field of endeavor of providing elements that the user can interact with over a touch screen using different gestures. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Steve and Shin to display a visual tutorial to familiarize user with the possible gestures and how they are associated with different functions resulting in resolutions as disclosed by Hada with a reasonable expectation of success. The motive for the modification would have been to familiarize user with the possible gestures and how they are associated with different functions which will help the user to easily learn the different gesture and save user time and effort needed to learn the association between gestures and function without tutorial.

With regard to Claim 2,
	D1-Steve-Shin-Hada teach system of claim 1, wherein the first swiping touch gesture is applied from an upper-side of the touch-screen display to a lower-side of the touch-screen display (Shin [0045], Fig. 2, 103, “SCROLLABLE”), [0059], Fig. 3, 203), and the second swiping touch gesture is applied from a left side of the touch-screen display to a right-side of the touch-screen display (Shin Fig. 2, 107, Fig. 3, 205, [0062], “user sweeps or drags a touched item in a leftward direction, the mobile device moves the touched item to the left as shown in the third screen 205. Then the mobile device outputs information about a specific executable function (for example, “Delete” as shown) assigned to a leftward touch event on this item “Bill” in the form of text or image at the right of the moved item. Thereafter, when this touch event exceeds a given critical point, the mobile device may execute a selected function”).
	
With regard to Claim 3,
	D1-Steve-Shin-Hada teach the system of claim 1, wherein the first sub-option is directly adjacent to the second sub-option on the first menu (D1, Fig. 11A-D, Shin, Fig. 2-3).

With regard to Claim 4,
	D1-Steve-Shin-Hada teach the system of claim 1, wherein the first menu is positioned in a first portion of the touch-screen display and contact corresponding to the first swiping touch gesture occurs outside of the first portion (Steve, Fig. 34A-34F, [0118], “user interface method 900 proceeds to block 904 where a touch is detected over the displayed list of songs (or window or entire GUI)”, [0119], “a virtual scroll wheel is activated. That is, a virtual scroll wheel is displayed in addition to the list of songs and its functionality is enabled. In essence, because the song list was touched, a scroll wheel that allows a user to traverse through the songs in the list of songs is provided. In some cases, the virtual scroll wheel displaces the media items, i.e., the media items are minimized or shifted to make room for the virtual scroll wheel, Shin, [0059], Fig. 5, S113-115, Fig. 3, Screen 203).

With regard to Claim 5,
	D1-Steve-Shin-Hada teach the system of claim 1, wherein the first application comprises a text editor, and the first set of sub-options displays options for replacing portions of text also being displayed on the touch-screen display (D1, Fig. 11A-11D, [0049], “text editing user interface (UI) 109 is provided, which causes candidate interpretations to be presented to user 101 (as text) via screen 104. User 101 interacts with UI 109 to select among the candidate interpretations, and/or to enter his or her own interpretations”).

With regard to Claim 8,
	D1-Steve-Shin-Hada teach the system of claim 1, wherein the instructions further cause the processor to:
	receive, via the touch-screen display, a fourth user input corresponding to a dismissal of the first menu (D1, [0131], “User 101 can indicate that he or she is done editing sentence 1101, for example by tapping on a confirmation button or performing some other action. If, in step 1011, user 101 indicates that he or she is done, menu 1103 is dismissed (if it is currently visible)”, Shin, Fig. 2-3, 17, [0044], “control key region 17 may display an output of a back key, an OK key and a menu key, for example. The back key is used to instruct a return to the previous page”, [0032], “Types of a touch event may include a touchdown event which occurs by a contact of an object on the touch panel, a touchup or touch release event which occurs by a release of a contact from the touch panel … When the touch panel 143 sends a touch event to the control unit 160, the control unit 160 checks information about the location and type of a received touch event, checks a displayed image mapped with the location of a touch event, and then activates a particular function linked to the displayed image”, [0090]);
receive, via the touch-screen display, a fifth user input corresponding to a navigation from the second sub-option to the third sub-option, the fifth user input comprising a third swiping touch gesture in the first direction, wherein the visual indicator moves from the second sub-option to the third sub-option in response to the fifth user input (Shin, Fig. 1, 103, “SCROLLABLE”, Fig. 3, 203, Fig. 5, S113-S115,Steve, Fig. 34A-34F, [0121], “selector bar may be moved from one song to another as the finger is swirled around the virtual scroll wheel”); and
receive, via the touch-screen display, a sixth user input corresponding to a navigation from the third sub-option to the second sub-option, the sixth user input comprising a fourth swiping touch gesture in a third direction substantially opposite to the first direction, wherein the visual indicator moves from the third sub-option to the second sub-option in response to the sixth user input (Shin Fig. 1, 103, “SCROLLABLE”, Fig. 3, 203, Fig. 5, S113-S115, Steve, Fig. 34A-34F, [0121], “selector bar may be moved from one song to another as the finger is swirled around the virtual scroll wheel”).

With regard to Claim 9,
D1-Steve-Shin-Hada teach the system of claim 4, wherein the instructions further cause the processor to receive, via the touch-screen display, a fourth user input corresponding to a dismissal of the first menu, and wherein the fourth user input comprises a tap on the touch-screen display that is outside of the first portion (D1, [0131], “User 101 can indicate that he or she is done editing sentence 1101, for example by tapping on a confirmation button or performing some other action. If, in step 1011, user 101 indicates that he or she is done, menu 1103 is dismissed (if it is currently visible)”, Shin, Fig. 2-3, 17, [0044], “control key region 17 may display an output of a back key, an OK key and a menu key, for example. The back key is used to instruct a return to the previous page”, [0032], “Types of a touch event may include a touchdown event which occurs by a contact of an object on the touch panel, a touchup or touch release event which occurs by a release of a contact from the touch panel … When the touch panel 143 sends a touch event to the control unit 160, the control unit 160 checks information about the location and type of a received touch event, checks a displayed image mapped with the location of a touch event, and then activates a particular function linked to the displayed image”, [0090]).

With regard to Claims 11 and 20,
Claims 11 and 20 are similar in scope to claim 1; therefore they are rejected under similar rationale.
With regard to Claims 12, 13-15, 18-19
Claims 12, 13-15, 18-19 are similar in scope to claim 2, 3-5, 8-9 respectively; therefore they are rejected under similar rationale.

With regard to Claim 22,
	D1-Steve-Shin do not explicitly teach wherein the visual tutorial includes a third guide, making a third recommendation in text form for performing a tapping touch gesture, alongside a third graphical representation of how to implement the tapping touch gesture, to dismiss the first menu.
The limitation deals with a duplication of tutorial that represent a graphical representation associated with text already taught by D1-Steve-Shin as modified by Hada (Hada, [0058], “candidates for the gesture operation are the gesture 3 and the gesture 4 in FIG. 2”, [0071], “function name and graphics as the guidance of the gesture 3 are displayed in a lower-left region (a region with x-coordinate being on left side from the screen center, and Y-coordinate being on lower side from the screen center) on the display screen of the display unit 104. Further, the function name and the graphics as the guidance of the gesture 4 are displayed in a lower-right region”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed tutorial as taught by Hada (as modified by D1-Steve-Shin) to add more instruction regarding another possible gestures for the purpose of familiarizing the user with the possible gestures and how they are associated with different functions which will help the user to easily learn the different gesture and save user time and effort needed to learn the association between gestures and function without tutorial. It has been held that mere duplication of the essential working part of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Further, Hada teach the ability to display tutorial that include multiple graphical representation associated with text to guide the user through the different function’s gestures. D1-Steve-Shin and Hada are analogous art to the claimed invention because they are from a similar field of endeavor of  receiving gestures associated with functions using a touch screen. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Steve-Shin resulting in resolutions as disclosed by Hada with a reasonable expectation of success. One of ordinary skill in the art would be motivated to make the modification as described above to provide the ability to provide a guide for more gestures that the system can recognize which will help the user to identify different gestures easily saving the user’s time and effort.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bastea-Forte et al. [US 2013/0073286 A1, hereinafter D1] in view of Steve [EP 2000893 B1] further in view of Shin et al. [US 2010/0299599 A1, hereinafter Shin]  further in view of Hada [US 2011/0043472 A1] in view of http://www.uxforthemasses.com/overlays/ Published on November 14, 2015 [hereinafter D2].
With regard to Claim 6,
	D1-Steve-Shin-Hada teach the system of claim 1, wherein the first user input comprises a tap on the touch-screen display (D1, Fig. 11A-D, [0125], “any highlighted word 1102 can be selected by user 101 to activate a pop-up menu 1103 offering alternatives for the word or phrase”, “screen 104 is touch-sensitive, user 101 can tap 1004 on a highlighted word 1102, causing pop-up menu 1103 containing alternatives 1104 to be presented 1005”, Shin, [0032], “Types of a touch event may include a touchdown event which occurs by a contact of an object on the touch panel, a touchup or touch release event which occurs by a release of a contact from the touch panel … When the touch panel 143 sends a touch event to the control unit 160, the control unit 160 checks information about the location and type of a received touch event, checks a displayed image mapped with the location of a touch event, and then activates a particular function linked to the displayed image”, [0090], “mobile device initializes its elements and outputs a given idle page on the display unit. Additionally, the mobile device activates the touch panel of the display unit to detect a user's touch”).
D1-Steve-Shin-Hada do not explicitly teach responsive to displaying the first menu, automatically activate a menu input mode in which touch inputs are interpreted as being directed to the first menu and content other than the first menu is temporarily disabled;
receive, via the touch-screen display, a fourth user input corresponding to a dismissal of the first menu; and responsive to receiving the fourth user input: automatically stop displaying the first menu; and automatically deactivate the menu input mode to activate the content other than the first menu.
D2 teach responsive to displaying the first menu, automatically activate a menu input mode in which touch inputs are interpreted as being directed to the first menu and content other than the first menu is temporarily disabled (1. Use overlays very sparingly” “Users have to deal with an overlay before continuing and are no longer able to access the page below, “When opening an overlay it’s important that the page behind is slightly darkened. This does two jobs. Firstly it draws attention to the overlay and secondly it lets the user know that the page isn’t currently active”); 
receive, via the touch-screen display, a fourth user input corresponding to a dismissal of the first menu (“Users have to deal with an overlay before continuing and are no longer able to access the page below. Sometimes this is a good thing, such as when users must confirm an important action”); and
responsive to receiving the fourth user input: automatically stop displaying the first menu, and automatically deactivate the menu input mode to activate the content other than the first menu (“Users have to deal with an overlay before continuing and are no longer able to access the page below. Sometimes this is a good thing, such as when users must confirm an important action”, Allow users to click (or tap) away (most of the time) Overlays come in two main flavours. Firstly there are attention seeking modal overlays which force a user to interact with them before continuing. Secondly there are more chilled out non-modal overlays which allow users to click or tap outside of them to dismiss them. As a general rule you should only use modal overlays (the first type) for very important interactions. For example, when asking users to confirm that they do really want their account deleted, or that they do really agree to the terms and conditions they’re signing up for (which of course they will have read thoroughly, as we all do). Most of the time it’s best to use non-modal overlays and to allow users to click (or tap) outside of the overlay to close / cancel it).
D1-Steve-Shin-Hada and D2 are analogous art to the claimed invention because they are from a similar field of endeavor of providing overlay pop-menu that the user can interact with. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Steve-Shin to include the ability to activate only the overlay menu and deactivate the background page till the user provide an input resulting in resolutions as disclosed by D2 with a reasonable expectation of success. The motive for the modification would have been to direct the user’s attention to a sub-task, without taking them away from the current screen (D2, “Within apps, on the web and even on mobile overlays are increasingly used to direct the user’s attention to a sub-task, without taking them away from the current screen”).


With regard to Claims 16,
Claim 16 are similar in scope to claim  6; therefore it is rejected under similar rationale.


Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastea-Forte et al. [US 2013/0073286 A1, hereinafter D1] in view of Steve [EP 2000893 B1] further in view of Shin et al. [US 2010/0299599 A1, hereinafter Shin]  further in view of Hada [US 2011/0043472 A1] further in view of Iwema et al. [US 2004/0021647 A1, hereinafter Iwema].

With regard to Claim 7,
	D1-Steve-Shin-Hada teach the system of claim 1, wherein the first set of sub-options are displayed as a menu extending in a direction substantially parallel to the first axis (Shin [0092], Fig. 5, S105, Fig. 3, Screen 201).
D1-Steve-Shin-Hada do not explicitly teach cascading menu.
Iwema teach first set of sub-options are displayed as a cascading menu extending in a direction substantially parallel to a first axis ([0048], [0050], Fig. 6A-6G). 
D1-Steve-Shin and Iwema are analogous art to the claimed invention field of endeavor of providing menus that the user can interact with over a touch screen. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Steve-Shin-Hada to display options as a cascading menu resulting in resolutions as disclosed by Iwema with a reasonable expectation of success.  The motive for the modification would have been to minimize hand movement which will reduce hand and arm muscle fatigue and save display are which will optimize display usage (Iwema, [0006], [0009]).

With regard to Claim 17,
Claim 17 is similar in scope to claim 7; therefore they are rejected under similar rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bastea-Forte et al. [US 2013/0073286 A1, hereinafter D1] in view of Steve [EP 2000893 B1]further in view of Shin et al. [US 2010/0299599 A1, hereinafter Shin]  further in view of Hada [US 2011/0043472 A1] further in view of Pasquero et al. [US 2013/0285914 A1, hereinafter Pasquero].

With regard to Claim 10,
	D1-Steve-Shin-Hada teach the system of claim 1, wherein the instructions further cause the processor to:
receive, via the touch-screen display, a fifth user input corresponding to a command, the fifth user input comprising a third swiping touch gesture in a third direction aligned with a second axis that is substantially perpendicular relative to the first axis that is opposite to the first direction; and in response to the fifth user input, the execution of the task (Shin, Fig. 2, 105, Fig. 3, 207).
D1-Steve-Shin-Hada do not explicitly teach an undo command, and undo.
Pasquero teach a fifth user input corresponding to an undo command, and undo, in response to the fifth user input, the execution of the task (Fig. 12, ¶31, ¶44, “delete touch gesture has a first direction and the undo delete touch gesture has a second direction opposite to the first direction. In some examples, the delete touch gesture is back swipe and the undo delete touch gesture is a forward swipe”, ¶126).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify D1-Steve-Shin-Hada applications to associate the fourth user input swipe gesture that is opposite in direction to the user input with undoing the user input. The motive for the modification would have been to provide a fast, simple gesture that the user can memorize to undo previous input.

Response to Arguments
Applicant’s arguments, see remarks P. 11-14, filed 7/29/2022, with respect to the rejection(s) of claims 1, 11, 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steve that teach the ability to display a navigation sub-interface on a second portion of an application display and accept user input to control the displayed menu see at least Fig. 34A-34F, ¶118, ¶119, “a virtual scroll wheel is activated. That is, a virtual scroll wheel is displayed in addition to the list of songs and its functionality is enabled. In essence, because the song list was touched, a scroll wheel that allows a user to traverse through the songs in the list of songs is provided. In some cases, the virtual scroll wheel displaces the media items, i.e., the media items are minimized or shifted to make room for the virtual scroll wheel. In other cases, the virtual scroll wheel is positioned or laid over the media items”.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 20080074399 filed by Lee. Lee disclose teach the ability to associate functions with different directions of swipe gesture and the ability to execute the associated function based on the swipe direction See Fig. 4-5
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174